Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ODYSSEY HEALTHCARE, INC.
and GEORGE PORTILLO,


                            Relators.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-09-00174-CV

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION 

ON PETITION FOR WRIT OF MANDAMUS

	Relators, Odyssey Healthcare, Inc. and George Portillo, ask this Court to issue a writ of
mandamus against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso
County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.  Based on the record before us, we are unable to conclude that Relators are entitled to
mandamus relief.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).  Further, we
lift the stay entered by previous written order of this Court.

August 12, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.